Exhibit 10.1

AMENDMENT NO. 6
(Subordinated Credit Agreement)


This Amendment No. 6 ("Agreement") dated as of August 13, 2009 ("Effective
Date") is among Abraxas Energy Partners, L.P., a Delaware limited partnership
("Borrower"), the lenders party to the Credit Agreement described below from
time to time as Lenders, and Société Générale, as Administrative Agent (in such
capacity, the "Administrative Agent").


RECITALS


A.                      The Borrower, the Lenders and the Administrative Agent
are parties to the Subordinated Credit Agreement dated as of January 31, 2008,
as amended by that certain Amendment No. 1 dated as of January 16, 2009,
Amendment No. 2 dated as of April 30, 2009, Amendment No. 3 dated as of May 7,
2009, Amendment No. 4 dated as of June 30, 2009, and Amendment No. 5 dated as of
July 22, 2009 (as so amended and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement";
each capitalized term defined in the Credit Agreement and used herein without
definition shall have the meaning assigned to such term in the Credit Agreement,
unless expressly provided to the contrary).


B.                      Contemporaneously herewith, the Borrower, the Senior
Agent and the Senior Lenders (each as defined in the Credit Agreement) propose
to consent to this Agreement pursuant to that certain Consent dated as of August
13, 2009 (the "Senior Credit Agreement Consent") among the Borrower, the Senior
Agent and the Senior Lenders.


C.                      The Borrower has requested that the Lenders (a) to the
extent required to make such agreement effective, consent to the Senior Credit
Agreement Consent and (b) make certain amendments to the Credit Agreement as
provided herein.


D.                      The Borrower, the Administrative Agent and the Lenders
wish to, subject to the terms and conditions of this Agreement, make certain
amendments to the Credit Agreement as provided herein.


THEREFORE, the Borrower, the Administrative Agent and the Lenders hereby agree
as follows:


ARTICLE I.
 
DEFINITIONS
 
Section 1.01                      Terms Defined Above.  As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein.
 
Section 1.02                      Other Definitional Provisions. The words
"hereby", "herein", "hereinafter", "hereof", "hereto" and "hereunder" when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular Article, Section, subsection or provision of this
Agreement.  Article, Section, subsection and Exhibit references herein are to
such Articles, Sections, subsections and Exhibits of this Agreement unless
otherwise specified. All titles or
 

HOUSTON\2305174
 
 

--------------------------------------------------------------------------------

 

headings to Articles, Sections, subsections or other divisions of this Agreement
or the exhibits hereto, if any, are only for the convenience of the parties and
shall not be construed to have any effect or meaning with respect to the other
content of such Articles, Sections, subsections, other divisions or exhibits,
such other content being controlling as the agreement among the parties
hereto.  Whenever the context requires, reference herein made to the single
number shall be understood to include the plural; and likewise, the plural shall
be understood to include the singular.  Words denoting gender shall be construed
to include the masculine, feminine and neuter, when such construction is
appropriate; and specific enumeration shall not exclude the general but shall be
construed as cumulative.  Definitions of terms defined in the singular or plural
shall be equally applicable to the plural or singular, as the case may be,
unless otherwise indicated.
 
ARTICLE II.
 
CONSENT
 
Section 2.01                      Consent; Acknowledgment; Agreement.  Subject
to the terms of this Agreement and to the extent required to make such
agreements effective, the Administrative Agent and the Lenders hereby consent to
the execution and delivery of the Senior Credit Agreement Consent and the terms
and conditions thereof.  The consent by the Lenders and by the Administrative
Agent described in this Section 2.01 is referred to herein as the
"Consent."  The Consent is contingent upon the satisfaction of the conditions
precedent described in Article VI below.  Such Consent is strictly limited to
the extent described herein.  Nothing contained herein shall be construed to be
a consent to or a permanent waiver of the Sections covered by the Consent
provided for herein or any other terms, provisions, covenants, warranties or
agreements contained in the Credit Agreement or any other Loan Document.  The
Lenders reserve the right to exercise any rights and remedies available to them
in connection with any other present or future defaults with respect to any
provision of the Credit Agreement or any other Loan Document.  The description
herein of the Consent is based upon the information provided to the Lenders on
or prior to the date hereof, and, to the extent that material information is
incorrect or omitted with respect to any activity, event or circumstance that
could result in a Default or Event of Default, such Consent shall not be deemed
to apply to such activity, event or circumstance.  The failure of the Lenders to
give notice to the Borrower of any such Defaults or Events of Default is not
intended to be nor shall be a waiver thereof.  The Borrower hereby agrees and
acknowledges that the Lenders require and will require strict performance by the
Borrower of all of its obligations, agreements and covenants contained in the
Credit Agreement and the other Loan Documents pursuant to the terms thereof, and
no inaction or action regarding any Default or Event of Default is intended to
be or shall be a waiver thereof.
 
ARTICLE III.
 
AMENDMENTS
 
Section 3.01                      Section 1.01 of the Credit Agreement is hereby
amended as follows:
 
(a)           The defined term "Maturity Date" is amended to read in its
entirety as follows:
 

 
HOUSTON\2305174
 
2

--------------------------------------------------------------------------------

 

"Maturity Date" means August 31, 2009; provided that if an Investor Trigger
Event shall occur, the "Maturity Date" under this Agreement shall be the date on
which such Investor Trigger Event occurs.
 
Section 3.02                      Section 5.17 of the Credit Agreement is hereby
amended to read in its entirety as follows:
 
Section 5.17  Warrants.  On or before August 31, 2009, the Borrower shall issue
to the Lenders on a pro rata basis warrants exercisable at an exercise price
equal to $0.01 per unit, which warrants shall (a) represent 2.5% of the Equity
Interests of the Borrower outstanding as of the date of issuance and (b) be in
form and on terms satisfactory to the Administrative Agent in its sole
discretion; provided that the Borrower shall not be required to issue such
warrants if the Obligations are repaid in full on or before the Maturity
Date.  This Section 5.17 shall supersede and replace the requirements of Section
4.01 of Amendment No. 3.
 
Section 3.03                      Section 7.01(o) of the Credit Agreement is
hereby amended to read in its entirety as follows:
 
(o)           Equity Issuance Proceeds. The Borrower fails to receive Equity
Issuance Proceeds in immediately available funds in an amount equal to at least
$20,000,000 on or before August 31, 2009.
 
ARTICLE IV.
 
RESERVED
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.01                      Representations and Warranties.  The Borrower
represents and warrants that: (a) its representations and warranties contained
in Article IV of the Credit Agreement and its representations and warranties
contained in the Security Instruments, the Guaranties, and each of the other
Loan Documents to which it is a party are true and correct in all material
respects on and as of the Effective Date, as though made on and as of such date,
except those representations and warranties that speak of a certain date, which
representations and warranties were true and correct as of such date; (b) no
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate power and authority
of  the Borrower and have been duly authorized by appropriate corporate action
and proceedings; (d) this Agreement constitutes the legal, valid, and binding
obligation of the Borrower enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; (e) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and (f) the Liens under the
Security Instruments are valid and subsisting and secure the Borrower's
obligations under the Loan Documents.
 

 
HOUSTON\2305174
 
3

--------------------------------------------------------------------------------

 

ARTICLE VI.
 
CONDITIONS
 
This Agreement shall become effective and enforceable against the parties hereto
upon the occurrence of the following conditions precedent:


Section 6.01                      Documentation.  The Administrative Agent shall
have received multiple original counterparts, as requested by the Administrative
Agent, of this Agreement duly and validly executed and delivered by duly
authorized officers of the Borrower, the Administrative Agent, the Issuing
Lender and the Lenders.
 
Section 6.02                      Senior Credit Agreement Consent.  The
Administrative Agent shall have received true and correct copies of the
fully-executed Senior Credit Agreement Consent and such consent shall have
become effective.
 
Section 6.03                      No Default.  No Default shall have occurred
and be continuing as of the Effective Date.
 
Section 6.04                      Representations and Warranties.  The
representations and warranties in this Agreement shall be true and correct in
all material respects.
 
Section 6.05                      Fees and Expenses.  The Borrower shall have
paid all fees and expenses of the Administrative Agent's outside legal counsel
and other consultants pursuant to all invoices presented for payment on or prior
to the Effective Date.
 
ARTICLE VII.
 
MISCELLANEOUS
 
Section 7.01                      Effect on Loan Documents; Acknowledgments.
 
(a)           The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.
 
(b)           The Administrative Agent and the Lenders hereby expressly reserve
all of their rights, remedies, and claims under the Loan Documents.  Nothing in
this Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Loan Documents.
 
(c)           Each of the Borrower, the Administrative Agent and the Lenders
does hereby adopt, ratify, and confirm the Credit Agreement, and acknowledges
and agrees that the Credit Agreement and all other Loan Documents are and remain
in full force and effect, and the Borrower acknowledges and agrees that its
liabilities under the Credit Agreement and the other Loan Documents are not
impaired in any respect by this Agreement or the consent and amendment granted
hereunder.
 

 
HOUSTON\2305174
 
4

--------------------------------------------------------------------------------

 

             (d)           This Agreement is a Loan Document for the purposes of
the provisions of the other Loan Documents.  Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement shall
be a Default or Event of Default, as applicable, under the Credit Agreement.
 
Section 7.02                      Counterparts.  This Agreement may be signed in
any number of counterparts, each of which shall be an original and all of which,
taken together, constitute a single instrument.  This Agreement may be executed
by facsimile signature and all such signatures shall be effective as originals.
 
Section 7.03                      Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the Lenders, the Borrower, the
Administrative Agent and their respective successors and assigns permitted
pursuant to the Credit Agreement.
 
Section 7.04                      Invalidity.  In the event that any one or more
of the provisions contained in this Agreement shall for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.
 
Section 7.05                      Governing Law.  This Agreement shall be deemed
to be a contract made under and shall be governed by and construed in accordance
with the laws of the State of New York.
 
Section 7.06                      RELEASE.  THE BORROWER ACKNOWLEDGES THAT ON
THE DATE HEREOF ALL OBLIGATIONS ARE PAYABLE WITHOUT DEFENSE, OFFSET,
COUNTERCLAIM OR RECOUPMENT.  IN ADDITION, EACH OF THE BORROWER AND ITS
SUBSIDIARIES (FOR THEMSELVES AND THEIR RESPECTIVE SUCCESSORS, AGENTS, ASSIGNS,
TRANSFEREES, OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS, ATTORNEYS AND AGENTS)
HEREBY RELEASES ANY AND ALL CLAIMS, CAUSES OF ACTION OR OTHER DISPUTES IT MAY
HAVE AGAINST THE ADMINISTRATIVE AGENT, ANY OF THE LENDERS, LEGAL COUNSEL TO THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, CONSULTANTS HIRED BY ANY OF THE
FOREGOING, OR ANY OF THEIR RESPECTIVE AFFILIATES, SUBSIDIARIES, SHAREHOLDERS,
AGENTS, DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES, SUCCESSORS OR ASSIGNS
OF ANY KIND OR NATURE ARISING OUT OF, RELATED TO, OR IN ANY WAY CONNECTED WITH,
THE CREDIT AGREEMENT OR THE LOAN DOCUMENTS, IN EACH CASE WHICH MAY HAVE ARISEN
ON OR BEFORE THE DATE OF THIS AGREEMENT.  EACH OF THE BORROWER AND ITS
SUBSIDIARIES HEREBY ACKNOWLEDGES THAT IT HAS READ THIS AGREEMENT AND HAS
CONFERRED WITH ITS COUNSEL AND ADVISORS REGARDING ITS CONTENT, INCLUDING THIS
SECTION 7.06, AND IS FREELY AND VOLUNTARILY ENTERING INTO THIS AGREEMENT, AND
HEREBY AGREES TO WAIVE ANY CLAIM THAT THE TERMS OF THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, THE RELEASES CONTAINED HEREIN) ARE INVALID OR OTHERWISE
UNENFORCEABLE.
 
Section 7.07                      Entire Agreement. THIS AGREEMENT, THE CREDIT
AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE
 

 
HOUSTON\2305174
 
5

--------------------------------------------------------------------------------

 

THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 




[Signature Pages Follow]
 
 
 
 
 
 
 
6